Name: Commission Regulation (EC) No 396/96 of 4 March 1996 amending Regulation (EC) No 2019/94 on imports of residues from the manufacture of starch from maize from the United States of America
 Type: Regulation
 Subject Matter: America;  trade;  deterioration of the environment;  plant product;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|31996R0396Commission Regulation (EC) No 396/96 of 4 March 1996 amending Regulation (EC) No 2019/94 on imports of residues from the manufacture of starch from maize from the United States of America Official Journal L 054 , 05/03/1996 P. 0022 - 0023COMMISSION REGULATION (EC) No 396/96 of 4 March 1996 amending Regulation (EC) No 2019/94 on imports of residues from the manufacture of starch from maize from the United States of AmericaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 9 (2) thereof,Whereas Commission Regulation (EC) No 344/96 of 26 February 1996 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), inserts an additional note in chapter 23 describing certain mixtures eligible for import into the Community exempt from customs duties; whereas a special subheading was created in heading 2309 for that purpose;Whereas Commission Regulation (EC) No 2019/94 (4), lays down special rules with a view to guaranteeing that the product imported is in conformity with the agreed customs code; whereas the product in question now falls within the new subheading introduced by Regulation (EC) No 344/96; whereas Regulation (EC) No 2019/94 should therefore be amended; whereas the impact of this amendment must not prejudice the effectiveness in full of licences issued prior to the entry into force of this Regulation with regard to the description of the product;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2019/94 is hereby amended as follows:1. the CN code '2303 10 19` given in Article 1 (1) and in Article 2 is replaced by '2309 90 20`.2. in the Annex, the 'Certificate of Conformity` issued by the American industry is replaced by the document annexed hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 8 September 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 179, 29. 7. 1995, p. 1.(3) OJ No L 49, 28. 2. 1996, p. 1.(4) OJ No L 203, 6. 8. 1994, p. 5.ANNEX >REFERENCE TO A FILM>